Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Status of Application
1.	Applicants’ arguments/remarks filed 14 July 2022 are acknowledged.  Claims 1-20 are currently pending.  Claims 7-8 and 13-20 were previously withdrawn.  Claims 1 and 9-12 are currently amended. Claims 1-6 and 9-12 are examined on the merits within.

Withdrawn Rejections
2.	Applicants’ arguments, filed 14 July 2022, with respect to the 35 U.S.C. 112(b) Rejections have been fully considered and are persuasive.  The 35 U.S.C. 112(b) Rejections of claims 10-12 have been withdrawn.  The 35 U.S.C. 103 Rejection has been modified to incorporate the prior art of Liu et al. to provide motivation for intraarticular injection. 

Modified Rejections
Claim Rejections – 35 U.S.C. 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 1-6 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Argentieri et al. (U.S. Patent Application Publication No. 2006/0122150) in view of Rattray et al. (Haemophilia, 2006), Liu et al. (CN104208014A) and Gentile et al. (Int. J. Mol. Sci., 2014).
	Argentieri et al. teach a pharmaceutical composition for treating a joint-capsule arthropathy comprising an effective amount of one or more locally administered, optionally encapsulated therapeutic agents by intra-articular injection.  See abstract.  The therapeutic agent is an NSAID such as a Cox-2 inhibitor.  See paragraph [0050].  An encapsulated agent has an increased residence time in the joint-capsule mediating the inflammatory response inside the joint capsule over a period of time by controlling the release of the agent.  This provides long-term chronic administration and disease modification.  See paragraph [0077].  The therapeutic agent has a particle size in the range of 0.5 to 200 microns.  See paragraph [0081]. Intra-articular injection of a particulate material preferentially activates macrophages when the biomaterial has a size between 50 and 150 microns.  See paragraph [0080]. Suitable polymer coating materials include copolymers of poly(lactic acid) and poly(glycolic) acid.  See paragraph [0101].  Example 5 uses PLGA with a 75/25 ratio.  Example 6 uses 0.5% active ingredient.  The dosages of each agent are adjusted to achieve the desired therapeutic effect.  See paragraph [0069].
	Argentieri et al. do not teach treatment of pain associated with hemarthrosis or hemophilic arthropathy. 
	Rattray et al. teach that joint hemorrhage and subsequent hemophilic arthropathy are significant complications of haemophilia.  See summary. Rattray et al. previously reported the success of rofecoxib in management of hemophilic arthropathy and are now studying the effects of celecoxib.  See Discussion. Patients with haemophilia have a reduced risk of cardiovascular disease. By reducing pain and joint disease, haemophilia patients may be more physically active mitigating the cardiovascular risks of the medication itself.  See discussion.
	Liu et al. teach intra-articular injection of celecoxib or rofecoxib.  See page 2.  Intra-articular injection can directly act on the target site, increase the local concentration, avoid the physiological transport barrier in the body, change the distribution pattern of the drug, exert the drug effect in small dose, and reduce the side effects of systemic administration. The preparation has various advantages: sustained release and long-acting; reduce the clearance rate of the drug in the joint cavity; reduce the irritation of the large dose of the drug;  avoid the repeated administration of the infection; the drug only needs to be active at the injection site, reducing toxic side effects, etc. See page 1. 
	Gentile et al. teach that poly(lactic-co-glycolic) acid is a base material for biomedical applications due to its biocompatibility and tailored biodegradation rate depending on the molecular weight and copolymer ratio.  See abstract.  Table 1 shows that 50:50 PLGA degrades within 1-2 weeks whereas 75/25 degrades within 4-5 weeks.  The biodegradation of PLGA microparticles can be tailored from a few weeks to several months by varying the amount of poly(lactic) and poly(glycolic) acid.  See Section 3.4.
	It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to use celexocib as the Cox-2 inhibitor in the direct injection method of Argentieri et al. to treat pain associated with hemarthrosis or hemophilic arthropathy since Rattray et al. teach the effective administration of celexocib in hemophilic patients and Argentieri et al. teach the effectiveness of direct injection of PLGA coated Cox-2 inhibitors.  One would have been motivated, with a reasonable expectation of success, because Liu et al. teach that intra-articular injection of celexocib reduces the side effects of systemic administration.   It would have been well within the purview of the skilled artisan to modify the amount of Cox-2 inhibitor dependent on the desired therapeutic effect as taught by Argentieri et al.  It would have been well within the purview of the skilled artisan to modify the molecular weight and ratio of poly(lactic) and poly(glycolic) acid to tailor the degradation time for controlling the release of the active agent to achieve the desired effect as taught by Gentile et al.  

Response to Arguments
	Applicants’ arguments filed 14 July 2022 have been fully considered but they are not persuasive. 
5.	Applicants argued, “Argentieri is directed to osteoarthritis which has a completely different etiology from hemarthrosis or hemophilic arthropathy. The composition of Argentieri cannot be used to treat pain caused by these  conditions because the composition as a whole is different. Rattray teaches against the use of rofecoxib and is silent on the intraarticular administration.  Rofecoxib was withdrawn from the market due to numerous deaths caused by cardiovascular side effects.  Celecoxib is not recommended for long-term use due to adverse cardiovascular side effects.  The reduction of adverse cardiovascular side effects is strongly supported by the animal study models in the instant specification.  None of the prior attempts aimed to treat the pain associated with hemarthrosis or hemophilic arthropathy, so their effectives for these ailments is unknown. Gentile fails to remedy the deficiencies of Argentieri and Rattray.”
	In response to applicants’ arguments, the claims do not preclude the addition of hyaluronic acid.  The prior art of Argentieri shows that intraarticular injection of COX-2 inhibitors which may be coated with PLGA is known.  The prior art of Rattray was provided to establish that rofecoxib is known to treat hemophilic arthropathy and pain.  See page 515.  Rattray does not teach against the use of rofecoxib in general, but instead that continuous use over 18 months had an increased risk of a cardiovascular event.  See page 515.  This does not teach against the use of rofecoxib but instead the extended use.  The prior art of Liu et al. show that intra-articular injections reduce the side effects of systemic administration and thus provide motivation to try to inject the formulation intra-articularly. Thus it would have been obvious to intraarticularly inject the COX-2 inhibitors to reduce cardiovascular risk and treat pain associated with hemophilic arthropathy.

Conclusion
6.	Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
7.	No claims are allowed at this time.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434. The examiner can normally be reached Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA WORSHAM/Primary Examiner, Art Unit 1615